Mr. President, the twenty-seventh annual session of the General Assembly having been placed under your presidency, it is my pleasure to congratulate you, on behalf of the delegation of the Kingdom of the Netherlands, upon your unanimous election to your high office. We salute in you, Sir, not only an eminent representative from a country with which the Netherlands shared war-time experiences -a Polish division took part in the liberation of the Netherlands in the last part of the Second World War- but also a prominent representative of another medium-sized European Power actively engaged in the search for ways and means of promoting a political detente in our part of the world.
2.	I should be remiss if I did not pay a tribute, on behalf of the Netherlands delegation, to Mr. Adam Malik, the Minister of Foreign Affairs of Indonesia, who presided over our previous annual session with all the courtesy, forbearance, grace and sagacity that characterize the Indonesian people.
3.	It is also my pleasant duty to address a personal word of welcome to the Secretary-General and to Under-Secretary-General Morse, both of whom are gracing the podium for the first time.
4.	Although I am speaking exclusively on behalf of the Netherlands, and not on behalf of the European community, I stress the European accent of my views, firstly because I do not wish to approach the problems before this Assembly from a purely national standpoint and, secondly, because at this moment the Netherlands has the privilege of presiding over the Council of Ministers of the European Community. The part of the world to which my country belongs is undergoing significant economic and political changes-not that we are without economic difficulties. Inflation, stagnation, unemployment all these evils beset us from time to time. Their effect should not be under-estimated, but I feel confident that in due course and through a better common effort we shall overcome them.
In general the Common Market has proved to be of great benefit to its members; there will be, and there can be, no way back.
5.	This morning we were delighted to learn the results of the Danish referendum. The enlargement of the European Community by three new partners, which in our opinion constitutes a break-through of importance not only to us but to the world as a whole, is more limited in scope than we in the Netherlands had hoped. The doors to the Community remain open to democratic countries interested in admission and willing to subscribe to the treaties. The greater European Community as it is to be constituted soon will comprise more than 250 million people with, in general, a very high level of economic and social development, with a vast commercial, industrial, scientific, educational and technological potential, with an outgoing interest in the rest of the world, and with no political or military axes to grind. The harmonization of foreign policies among the European partners will develop as time goes on, and thus enable Europe to play an effective and constructive role in the world. We are approaching this political co-operation pragmatically, but the prospects, in the light of our experiences, look promising.
6.	Europe does not want to isolate itself from the world as a whole; nor do we want to become a new super-Power. What we do want is to develop our responsibilities, both towards our own peoples and towards other countries and, more particularly, towards the developing world. You may safely assume that the European Common Market will play an ever more important part in global co-operation for economic development. In this connexion I may point out that the Council of Ministers of the Community, together with the European Commission, last week devoted an extensive discussion, for the first time, to the attitude of the Common Market towards development co-operation.
7.	Europe, of course, is more than the countries of the European Community. In the introduction to his report on the work of the Organization [AI8701/Add.l] the Secretary-General has pointed out the developments toward detente on the continent of Europe. We the members of the European Community and its prospective members, as well as our other friends and allies, welcome this development. We are convinced of the need for co-operation between Western and Eastern Europe. Preparations for the convening of a conference on security and co-operation in Europe are getting under way. I hope that in the course of this year it will be possible to start the multilateral preparatory talks which are necessary to ascertain whether the conference can yield tangible results-whether, in other words, the conference will enhance and increase security and trust for all parties concerned, both for individual 
countries within the present alliances and between the groupings as a whole. In harmony with the conference on European security and co-operation there will be the need for negotiations on mutual balanced force reductions. Indeed, without the complement of a mutual reduction of forces a conference on European security would make no sense.
8.	My Government is looking forward to a positive outcome of all these negotiations, which may result in growing economic, scientific, technological and cultural co-operation. Most important of all, I hope that they will lead to a greater understanding among all the peoples of Europe, who, in our view, must be assured of freedom of movement and of a free exchange of information and ideas.
9.	But again, even the whole of Europe does not live in isolation. Europe is only a part of the world, and we Europeans have to play our role and to assume our responsibilities in a global context. For the Netherlands three points are essential. In the first place manifestations of violence must be curbed, both on the level of States and on the level of individuals and groups; in the second place the forces of justice, reason and moderation must be strengthened by world-wide co-operation through the United Nations in all its facets; and in the third place the forces of economic and social growth must be regulated in order to achieve a fairer distribution of wealth and improved standards of living in the world. I should like to elaborate on these three points.
10.	In the case of Governments, the curbing of the means of violence in the first place implies arms control and disarmament. The Netherlands takes an active part in the disarmament deliberations in Geneva; we know that results can be attained only after long and patient discussions. The framework of disarmament talks is now under discussion. We may reform the Conference of the Committee on Disarmament, we may have a world disarmament conference, we may choose any other suitable framework, but it has now become essential that the principal Powers, especially the five nuclear Powers, the permanent members of the Security Council, should participate in those discussions.
11.	In the field of disarmament I wish to emphasize, once again, the importance of concluding an agreement for the cessation of underground nuclear-weapon tests. During the twenty-sixth session of the General Assembly the Netherlands delegation expressed the hope that such an agreement might be reached within a year. I deeply regret that those hopes have not materialized. With regard to the question of on-site inspection, the rapid progress of seismology and the sophistication of its technology point towards increasing possibilities for control by national means. I therefore call upon the Powers concerned to take account of this development in order to achieve the comprehensive ban which, in our view, is long overdue. At the same time I repeat our urgent plea to all nuclear-weapon Powers to stop testing in all environments.
12.	Concern about the nuclear arms race should not blind us to the urgency of reducing conventional arms as well. The accumulation and the proliferation of conventional armaments create and increase tensions in many parts of the world and divert resources from the promotion of social and economic goals. In this connexion I want to express, in particular, our concern about the increasing trade, including the second-hand trade, in conventional weapons and military equipment. It is extremely difficult to come to grips with this problem, because many aspects political and economic are involved. Nevertheless, I should like to appeal to supplying, trading and receiving countries to consider entering into consultations with a view to finding ways of stemming this alarming development.
13.	The problems of curbing violence confront us inevitably with the remaining conflicts in the world. The Middle East, for instance, still presents a bleak picture, in spite of the praiseworthy efforts of the Secretary-General, his Special Representative, Ambassador Jarring, and many others. The Netherlands Government remains profoundly interested in a peaceful settlement in the Middle East and in the search for an equitable and mutually acceptable solution.
14.	In our view, neither criminal acts such as the Munich outrage nor military retaliatory actions can advance the search for a peaceful settlement in the Middle East. In general terms I wish to emphasize the urgent need for the prevention of acts of international terrorism, wherever they occur. I am grateful to the Secretary-General for his initiative to discuss this subject during the session of this Assembly. In the last few years we have tackled one aspect of terrorism, namely, the hijacking of airplanes. The Netherlands has ratified the Tokyo Convention  and the ratification procedure for the Conventions of Montreal and The Hague  is well under way. We urge other Governments to speed up, too, their ratification procedures. When studying measures against terrorism in its different forms, we will have to look, too, at the underlying causes, and the possibilities of eliminating them. We will have to look at the whole problem, without political bias and in the spirit of a common effort to stop the wanton killing of human beings and the resulting deterioration of international relations. In this spirit my delegation will give its full support to the search for a sensible solution of this intricate problem.
15.	The second point -after dealing with the forces of violence- I mentioned as being essential for the United Nations is the strengthening of the forces of justice, reason and moderation. This, of course, involves the actual functioning of the United Nations. Here I must say that, as in many other countries, elections will be held in the Netherlands before long. As in any democratic country, controversies on many issues are rampant. However, there is no controversy in the Netherlands about the question of support of the United Nations. Therefore I know that I am on safe ground when I pledge, on behalf of the Netherlands people, our unrelenting support for strengthening the structures of world-wide co-operation. An arresting subject of further study in this context might be, in the Netherlands view, the modernization, adaptation and improvement of the process of international legislation.
16.	One hundred and thirty two nations are now represented in this Assembly and we hope that in the near future others may join us in order to turn the principle of universality into reality. Different traditions, varying systems of government and diverging opinions on the problems before the world are guiding us. This remains the inescapable basis of reality in our Organization and this reflects on its effectiveness. We in the Netherlands do not believe that the resulting problems can be solved by a general revision of the Charter. We may adapt Articles of the Charter, whenever circumstances warrant it, but the Charter as a whole must stand as long as the political world situation remains essentially unchanged. To make our Organization more efficient we might devise better conference techniques. Moreover, we might for instance look into the desirability of keeping the General Assembly and the Economic and Social Council in some form of permanent session to meet the demands of our times.
17.	Last year I advocated the optimal use of the resources and talents available to the United Nations in the Secretariat. The top of the Secretariat has now undergone changes. I wish to assure the Secretary-General that he may always count on the support and the understanding of my Government in his efforts to streamline the Secretariat and to raise its level of competence wherever feasible. One aspect of strengthening the role of the United Nations is, in my opinion, a more effective policy of information on the work done by the United Nations family on all levels.
18.	How do we see the role of the Secretary-General in this whole context? Briefly, my Government looks at the Secretary-General's office in the following light. The Secretary-General is the servant of an Organization of 132 Member States and, in questions of security, the servant of the Security Council. In these matters he has little freedom of action or room for maneuvering. This point is illustrated by the unresolved question of peace-keeping operations. In April of this year the Netherlands made some suggestions in order to try to bridge the differences between those who would like to stress an independent role for the Secretary-General and those who stressed the preponderance of the Security Council for all aspects of those operations. In principle we subscribe to the preponderance of the Security Council, but at the same time we think that a workable way out can be found without infringing principles.
19.	In peace-keeping operations the Secretary-General can, in our view, have only limited responsibilities.
20.	However, that is one side of the picture. The other side is that the Secretary-General of the United Nations, because of his function, has an independent responsibility to speak up and to try to initiate action whenever, in his opinion, great humanitarian problems are involved. I completely agree with the following words used by Mr. Waldheim in the introduction to his report on the work of the Organization:
"No matter what criticisms or setbacks may arise, the unwritten moral responsibility which every Secretary- General bears does not allow him to turn a blind eye when innocent civilian lives are placed in jeopardy on a large scale. [A/8701/Add. 1, p. 4.]
21.	My Government is profoundly concerned over the increasing violation of human rights and the resulting human suffering in various parts of the world. It would be unforgivable if the international community allowed cruelty, terror and other infringements of human rights to go by without comment.
22.	Therefore, the General Assembly will also have to discuss, once again and with even more insistence, the policy of apartheid in South Africa and the problem of decolonization which still besets the continent of Africa. Progress towards the elimination of apartheid is essential for peaceful development. A meaningful dialog to this end would be of particular importance for the promotion of a solution deemed urgent and indispensable by the world community. As to the decolonization of the few remaining Non-Self-Governing Territories in Africa, my delegation fears that, irrespective of the right of self-determination to which all peoples are entitled under the Charter, further refusals by the Government of Portugal to embark on constructive planning for eventual decolonization will inevitably play into the hands of the forces of violence.
23.	Coming now to the third point which we see as vital for the role of the Netherlands in the United Nations, I wish to speak on the subject of regulating the forces of economic and social growth in the world, of achieving a more equitable distribution of wealth and prosperity among the peoples of the world and greater possibilities for human well-being, or and here I would refer to the terminology used by the Foreign Minister of Brazil of achieving a system of collective economic security, an idea which deserves further consideration and study.
24.	Two years have passed since the adoption by the General Assembly of the International Development Strategy for The Second United Nations Development Decade [resolution 2626 (XXV)] and today doubts have arisen over the prospects of realizing the objectives and the targets of the Strategy, as a result of the expected shortfall in official development assistance in relation to the targets set in the Strategy. There is, however, no reason to dismiss the Strategy or to lose faith in the Second Development Decade.
25.	On the contrary, the Strategy was in fact drafted as a dynamic instrument, adaptable to new circumstances and to change, and it was recognized from the outset that periodic review and adjustment would be required. Thus, while the basic objectives and philosophy of the Strategy, as a new framework for world-wide economic co-operation based on freely accepted rights and duties of States, remain unchanged, the need is now clearly felt for enlarging its contents and for adjusting it to a number of new elements which have emerged since its adoption.
26.	I refer in the first place to the United Nations Conference on the Human Environment, held at Stockholm in June, which has confronted the United Nations system and its Member nations with a new dimension of economic growth and co-operation, namely, with the imperative need to preserve and enhance the human environment. The Conference and its results were in themselves a milestone in the history of the United Nations, to the extent that the United Nations system proved its capacity to tackle new and vital problems, to devise new machinery for dealing with these problems and to integrate this dimension of economic development into the already existing broader framework of United Nations objectives and activities. Stockholm, however, was a beginning; the Development Strategy adopted in 1970 did not sufficiently take into account the problems of the human environment, and it has now become necessary to set new objectives for the preservation and enhancement of the human environment, relating them, in particular, to the economic development of developing countries.
27.	A second new element emerged at the third session of the United Nations Conference on Trade and Development [UNCTAD], which met at Santiago in April and May and which projected a new vision of the world-wide interdependence between monetary problems and the problems of the economic development of the developing nations and of the structure of international trade. In this field, too, the International Development Strategy needs elaboration and adjustment. A most important new element in development is the deeply rooted problem of mass poverty in developing countries and its traditional attributes: unemployment, malnutrition, slums, lack of minimum hygiene, lack of education and glaring inequalities in standards of living. The Committee for Development Planning and, last week, Mr. de Seynes, the Under-Secretary-General for Economic and Social Affairs, and Mr. McNamara, the President of the International Bank for Reconstruction and Development, have brought this new conceptual context to the attention of the world. They have recommended that both developing and developed countries and international organizations take a bold approach in tackling this problem and they have thus replaced the traditional statistical approach of per capita growth by a new concept which places human well-being in all its aspects in the center of development policy. There is an urgent necessity to integrate the concept of mass poverty and unemployment into the Development Strategy and to try to set objectives and, if possible, targets for its elimination.
28.	In addition to those three new elements, I wish to mention the progress which has recently been made in deepening our understanding of and our possibilities for drafting policies with regard to the problem of the least developed countries and the relationship between growth, prosperity and population. In respect of the least developed countries UNCTAD at its third session adopted important recommendations and it may be necessary also in this field to rethink some of the concepts embodied in the development Strategy.
29.	With regard to population, it is encouraging to note that the United Nations Fund for Population Activities is expanding its activities. For 1974, that is to say, one year before the mid-term review and appraisal, it is expected that the World Population Year and the World Population Conference, 1974, will enable us to deepen our understanding of the highly complicated, and at the same time delicate, problem of population. In our view, it is essential that we should increase our understanding and our capacity to deal with the problem in relation to development, both at the national and at the international levels.
30.	Last, but not least, there remains the inescapable fact that official development assistance is expected to fall short of the target set in the Strategy. As I pointed out, the International Development Strategy was drafted as a dynamic instrument and it recognized, from the outset, the need for review and appraisal. The United Nations system is fortunate to have now at its disposal the broad framework of a machinery for review and appraisal which will enable it to adjust the Strategy to the new trends and new facts which I have just mentioned. This adaptation will perhaps have to lead to new objectives and targets for the fulfillment of the aims of the Strategy or the reaffirmation of accepted targets, and it is therefore of the utmost importance that individual Governments and all the organs of the United Nations family alike prepare themselves thoroughly for the first experimental review and appraisal, to take place in 1973, and particularly for the mid-term review of 1975.
31.	The United Nations and its affiliated organizations have in recent years assumed new tasks and new activities and, as a result, the United Nations structure and the co-ordination between its different organs have become increasingly complicated. It therefore seems desirable to us that, parallel to the review and appraisal of the basic concepts and objectives of the International Development Strategy, a review should be undertaken of the institutional structure of the United Nations. This review should be carried out against the background of the provisions of the Charter which have assigned to the Economic and Social Council a central, policy-making and co-ordinating role as well as against the background of subsequent General Assembly decisions setting up new organs like UNCTAD, the United Nations Development Program and the United Nations Industrial Development Organization.
32.	I have tried to explain how my country approaches the important problems before this Assembly. I have stressed the development of the responsibilities of the European Powers, not only among themselves, but also to other countries and, in particular, to the developing part of the world. This is not an exclusive responsibility of a few. The development towards a world community is, and has to be, a common effort of all countries represented in this hall.
33.	May God's blessing rest on this joint effort and on the labors of this session!
